DETAILED ACTION
Non-Final Rejection (7/31/22)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The elected drawings must show all the claimed limitation included in the elected invention/ claims/ species/ figures and supported by the original specification. Following limitations are vague and not clear and, for the record, must be clearly shown/labeled and support identified for each of these limitations in the originally filed specification or the feature(s) canceled from the claim(s): 
Applicant is required to go through all the drawings and make necessary corrections. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance

breakage starting portions of breakage in a substantially up-down direction [not shown and/or labeled] [not understood] 	are disposed at predetermined intervals in a front-rear direction at a vehicle rear-side part [not shown and/or labeled] of the rear side frame; in the rear side frame, a frame region [not shown and/or labeled] [not understood]  including a first breakage starting portion that is located on a rear side [not shown and/or labeled] [not understood] among the breakage starting portions disposed at predetermined intervals in the front-rear direction is defined as a first frame section [not understood] 	[not shown and/or labeled]  a frame region [not shown and/or labeled] [not understood] 	including a second breakage starting portion which is disposed on a front side [not shown and/or labeled] 	[not understood] and at which a direction of breakage is opposite from a direction of breakage at the first breakage starting portion is defined as a second frame section, and a frame region between the first breakage starting portion and the second breakage starting portion is defined as a middle frame section; an axial proof stress [not understood] [not shown and/or labeled] 	[not clear what is claimed] 	that is a proof stress [not clear what is claimed] [not shown and/or labeled] [not clear what is claimed]  	in a direction along an axial direction in the first frame section is set to be lower than an axial proof stress [not understood] [not shown and/or labeled] 	along an axial direction in the second frame section; and the middle frame section is provided with a plurality of low-axial-proof-stress portions [not understood] at predetermined intervals in an axial direction; wherein the axial proof stress [not clear what is claimed] 	in the rear side frame is set so as to decrease in order of the low- axial-proof-stress portion, the second breakage starting portion, and the first breakage starting portion [not understood]; wherein the first frame section breaks [not shown and/or labeled] [not clear what is claimed]  	so as to bend outward [not shown and/or labeled] from the first breakage starting portion as a starting point, and the second frame section breaks [not shown and/or labeled] so as to bend inward [not clear what is claimed]  from the second breakage starting portion as a starting point; wherein the breakage starting portion comprises a fragile portion [not shown and/or labeled] [not clear what is claimed] in at least one of an upper surface [not labeled] and a lower surface [not labeled]  of the rear side frame; wherein a bracket to which a setting plate is coupled [not shown and/or labeled] is provided on an upper side [surface?] of a rear end of the rear side frame, and the bracket has higher rigidity than the rear side frame [not clear what is claimed]; and the fragile portion [not shown and/or labeled] at the first breakage starting portion comprises a bead that reduces a width [not clear what is claimed] [not shown and/or labeled]  of a cross-section of the rear side frame on a lower surface side [not labeled] [not clear what is claimed], and a border [not labeled] [not shown] on an upper surface side [not labeled]  [not shown] between a rear end portion of the rear side frame and a front end of the bracket [not clear what is claimed] ; wherein: the rear side frame includes a U-shaped member that has a U-shape in cross- section and an upper wall member that closes an upper part of the U-shaped member; the upper wall member comprises a rear-side upper wall member that is disposed on a rear side in the rear side frame and a front-side upper wall member that is disposed on a front side [not shown and/or labeled]  ; the rear-side upper wall member is set to have a lower proof stress [not clear what is claimed]  than the front-side upper wall member [not shown and/or labeled] ; and the fragile portion [not shown and/or labeled] at the second breakage starting portion comprises a border [not shown and/or labeled] [not clear what is claimed] between the rear-side upper wall member and the front-side upper wall member

Above are just few examples and therefore, the Applicant is requested to go through the application and ensure that all claimed limitations are shown in the drawing in such a way as to convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. Each claimed limitation shall have one reference. A limitation cannot have two reference numbers or one reference number cannot be used for two limitations. No new matter should be entered.

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Applicant is required to provide complete explanation for each replacement drawing as to what was changed in which figure and why (include reference numbers).
Claim Rejections - 35 USC § 112 (a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Following claims, as best understood, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For the record, following claimed limitations should be fully/clearly explained to include support in the original specification [page number, line numbers, reference number, drawing number, etc.].

Regarding claims 1-20, as best understood, recite “breakage starting portions of breakage in a substantially up-down direction [not shown and/or labeled] [not understood] 	are disposed at predetermined intervals in a front-rear direction at a vehicle rear-side part [not shown and/or labeled] of the rear side frame; in the rear side frame, a frame region [not shown and/or labeled] [not understood]  including a first breakage starting portion that is located on a rear side [not shown and/or labeled] [not understood] among the breakage starting portions disposed at predetermined intervals in the front-rear direction is defined as a first frame section [not understood][not shown and/or labeled] a frame region [not shown and/or labeled] [not understood] including a second breakage starting portion which is disposed on a front side [not shown and/or labeled] [not understood] and at which a direction of breakage is opposite from a direction of breakage at the first breakage starting portion is defined as a second frame section, and a frame region between the first breakage starting portion and the second breakage starting portion is defined as a middle frame section; an axial proof stress [not understood] [not shown and/or labeled] [not clear what is claimed] that is a proof stress [not clear what is claimed] [not shown and/or labeled] [not clear what is claimed]  in a direction along an axial direction in the first frame section is set to be lower than an axial proof stress [not understood] [not shown and/or labeled] along an axial direction in the second frame section; and the middle frame section is provided with a plurality of low-axial-proof-stress portions [not understood] at predetermined intervals in an axial direction; wherein the axial proof stress [not clear what is claimed] in the rear side frame is set so as to decrease in order of the low- axial-proof-stress portion, the second breakage starting portion, and the first breakage starting portion [not understood]; wherein the first frame section breaks [not shown and/or labeled] [not clear what is claimed]  so as to bend outward [not shown and/or labeled] from the first breakage starting portion as a starting point, and the second frame section breaks [not shown and/or labeled] so as to bend inward [not clear what is claimed]  from the second breakage starting portion as a starting point; wherein the breakage starting portion comprises a fragile portion [not shown and/or labeled] [not clear what is claimed] in at least one of an upper surface [not labeled] and a lower surface [not labeled]  of the rear side frame; wherein a bracket to which a setting plate is coupled [not shown and/or labeled] is provided on an upper side [surface?] of a rear end of the rear side frame, and the bracket has higher rigidity than the rear side frame [not clear what is claimed]; and the fragile portion [not shown and/or labeled] at the first breakage starting portion comprises a bead that reduces a width [not clear what is claimed] [not shown and/or labeled]  of a cross-section of the rear side frame on a lower surface side [not labeled] [not clear what is claimed], and a border [not labeled] [not shown] on an upper surface side [not labeled]  [not shown] between a rear end portion of the rear side frame and a front end of the bracket [not clear what is claimed] ; wherein: the rear side frame includes a U-shaped member that has a U-shape in cross- section and an upper wall member that closes an upper part of the U-shaped member; the upper wall member comprises a rear-side upper wall member that is disposed on a rear side in the rear side frame and a front-side upper wall member that is disposed on a front side [not shown and/or labeled] ; the rear-side upper wall member is set to have a lower proof stress [not clear what is claimed]  than the front-side upper wall member [not shown and/or labeled]; and the fragile portion [not shown and/or labeled] at the second breakage starting portion comprises a border [not shown and/or labeled][not clear what is claimed]   between the rear-side upper wall member and the front-side upper wall member”. These limitations, as claimed, are not fully explained in the specification and/or not clearly shown in the figures to show that the Applicant had possession of the claimed invention.

Above are just few examples of the discrepancies and therefore the specification is objected and the Applicant is requested to go through the application and ensure that the claimed matter has been described in the specification and shown in the drawing in such a way as to convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. Correction is required.

Claim Rejections - 35 USC § 112 (b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Following claims, as best understood, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the record, following claimed limitations are vague and indefinite requiring additional explanation to include support in the original specification [page number, line numbers, reference number, drawing number, etc.].

Regarding claims 1-20, as best understood, “breakage starting portions of breakage in a substantially up-down direction [not shown and/or labeled] [not understood] are disposed at predetermined intervals in a front-rear direction at a vehicle rear-side part [not shown and/or labeled] of the rear side frame; in the rear side frame, a frame region [not shown and/or labeled] [not understood]  including a first breakage starting portion that is located on a rear side [not shown and/or labeled] [not understood] among the breakage starting portions disposed at predetermined intervals in the front-rear direction is defined as a first frame section [not understood] [not shown and/or labeled] a frame region [not shown and/or labeled] [not understood] including a second breakage starting portion which is disposed on a front side [not shown and/or labeled] [not understood] and at which a direction of breakage is opposite from a direction of breakage at the first breakage starting portion is defined as a second frame section, and a frame region between the first breakage starting portion and the second breakage starting portion is defined as a middle frame section; an axial proof stress [not understood] [not shown and/or labeled] [not clear what is claimed] that is a proof stress [not clear what is claimed] [not shown and/or labeled] [not clear what is claimed] in a direction along an axial direction in the first frame section is set to be lower than an axial proof stress [not understood] [not shown and/or labeled] along an axial direction in the second frame section; and the middle frame section is provided with a plurality of low-axial-proof-stress portions [not understood] at predetermined intervals in an axial direction; wherein the axial proof stress [not clear what is claimed] in the rear side frame is set so as to decrease in order of the low- axial-proof-stress portion, the second breakage starting portion, and the first breakage starting portion [not understood]; wherein the first frame section breaks [not shown and/or labeled] [not clear what is claimed]  	so as to bend outward [not shown and/or labeled] from the first breakage starting portion as a starting point, and the second frame section breaks [not shown and/or labeled] so as to bend inward [not clear what is claimed]  from the second breakage starting portion as a starting point; wherein the breakage starting portion comprises a fragile portion [not shown and/or labeled] [not clear what is claimed] in at least one of an upper surface [not labeled] and a lower surface [not labeled]  of the rear side frame; wherein a bracket to which a setting plate is coupled [not shown and/or labeled] is provided on an upper side [surface?] of a rear end of the rear side frame, and the bracket has higher rigidity than the rear side frame [not clear what is claimed]; and the fragile portion [not shown and/or labeled] at the first breakage starting portion comprises a bead that reduces a width [not clear what is claimed] [not shown and/or labeled]  of a cross-section of the rear side frame on a lower surface side [not labeled] [not clear what is claimed], and a border [not labeled] [not shown] on an upper surface side [not labeled]  [not shown] between a rear end portion of the rear side frame and a front end of the bracket [not clear what is claimed] ; wherein: the rear side frame includes a U-shaped member that has a U-shape in cross- section and an upper wall member that closes an upper part of the U-shaped member; the upper wall member comprises a rear-side upper wall member that is disposed on a rear side in the rear side frame and a front-side upper wall member that is disposed on a front side [not shown and/or labeled]; the rear-side upper wall member is set to have a lower proof stress [not clear what is claimed]  than the front-side upper wall member [not shown and/or labeled]; and the fragile portion [not shown and/or labeled] at the second breakage starting portion comprises a border [not shown and/or labeled][not clear what is claimed] between the rear-side upper wall member and the front-side upper wall member” fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Above are just few examples of the discrepancies and therefore the specification is objected. Correction is required. Claims are confusing and are not clear because claimed limitations lack support in the specification (also not clearly shown/labeled in the figures) and therefore fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. These limitations must have support in the specification (also clearly shown/labeled in the figures) or the limitations canceled from the claims. Above are just few examples of the discrepancies and therefore the Applicant is requested to go through the whole application and ensure that the claimed matter has been described in the specification (also clearly shown/labeled in the drawing) in such a way as to convey to one skilled in the art that the inventor, at the time the application was filed, had possession of the claimed invention. Correction is required.
Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone : 571-272-6665